Citation Nr: 1041901	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a septoplasty has been 
received.

2.  Entitlement to service connection for residuals of a 
septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
determined that new and material evidence had not been submitted 
to reopen the claim of service connection for residuals of a 
septoplasty.


FINDINGS OF FACT

1.  In a decision dated March 1977, the RO denied the appellant's 
claim of service connection for residuals of a septoplasty.  He 
was properly notified and did not file an appeal, and that 
decision became final.

2.  Evidence received since the March 1977 decision is neither 
cumulative nor redundant of the evidence of record and relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for residuals of a septoplasty.

3.  The Veteran does not have any currently diagnosed residuals 
of a septoplasty.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for 
service connection for residuals of a septoplasty is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for residuals of a 
septoplasty have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to requests to reopen, a claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed a letter in 
September 2006 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  This letter also provided him with appropriate notice 
with respect to the disability-rating and effective-date elements 
of his claim.  Additionally, this letter also informed him of the 
bases for the denials of his prior claim for service connection 
for residuals of a septoplasty, and informed him of what needed 
to be shown to successfully reopen his claim.  The December 2006 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the September 2006 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records and private treatment records have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for residuals of a septoplasty.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  As 
will be discussed further below, while the service records 
clearly show that the Veteran underwent a septoplasty while on 
active duty, current medical records do not show the presence of 
any current residuals.  In fact, a computed tomography scan of 
the Veteran's head completed in March 2005 yielded normal 
results, and the visualized portion of the sinuses was clear.  
Additionally, there is no competent medical evidence of record 
which gives any indication that the Veteran's complaints can be 
related to his time on active duty.  As the claims file contains 
the Veteran's service treatment records, VA treatment records, 
and private treatment records, the Board finds that sufficient 
competent medical evidence is of record to make a decision on the 
claims.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.

New and Material Evidence-Law and Regulations

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence-Analysis

In a March 1977 rating decision the RO determined that service 
connection was not warranted for residuals of a septoplasty.  It 
was noted, in essence, that there was no history of trauma to the 
Veteran's nose, and his septoplasty during service was remedial 
in nature.  The Veteran did not perfect an appeal of the 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.104 (2010).

The evidence received since the March 1977 rating decision 
includes private medical records, VA outpatient records, and 
additional statements from the Veteran.  In the September 2006 
Duty to Assist letter sent by the RO, the Veteran was informed 
that his claim had previously been denied because there was no 
history of trauma to his nose, and his septoplasty in service was 
remedial in nature.  The Veteran remarked in March 2007 that his 
septoplasty during service was not elective in nature.  He 
recalled being injured accidently by a rifle during drill 
practice while on active duty.  He said that his Commanding 
Officer filled out an accident report.  This evidence is neither 
cumulative nor redundant and raises a reasonable possibility of 
substantiating the claims, as it provides evidence of a trauma to 
the Veteran's nose during his active duty, and for the purposes 
of determining if new and material evidence has been received, 
the credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the 
claim for service connection for residuals of a septoplasty must 
be reopened and re-adjudicated on the merits.

Service Connection-Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Service Connection-Analysis

The Veteran's January 1974 service entry examination report shows 
that the Veteran had a normal nose and sinuses.  A hospital 
report from April 1975 indicates that the Veteran had a left 
nasal airway obstruction.  The report contains a notation that 
"[t]he patient denied any history of previous trauma to his nose 
and also denied any past history of allergies.  The patient was 
subsequently admitted for elective septoplasty."  It was noted 
that the Veteran had a nasalseptal deviation caudally to the left 
as well as some high bony deflection.  A septoplasty was 
performed.

In June 1975, the Veteran applied for VA benefits.  In his claim, 
the Veteran stated, "[w]hile serving in the Navy I had problems 
breathing.  I went on [sic] Sick Bay and was informed I had an 
obstruction in my nose.  Surgery was done on my nose at the 
Philadelphia Naval Hospital in April 1975.  I have had some 
bleeding of my nose and wish to be considred [sic] for 
compensation."  The statement was signed by the Veteran and date 
stamped as received by the VA office in Syracuse, New York, on 
June 24, 1975.  In connection with the Veteran's claim, on July 
14, 1975, the VA Regional Office in Buffalo, New York, requested 
the records from Philadelphia Naval Hospital in connection with 
the Veteran's nose surgery.  A VA medical examination was 
scheduled for August 13, 1975, and according to the evidence of 
record, the Veteran did not report to the examination.

In June 2006, the Veteran filed to re-open his claim.  He said 
that he injured his nose at the Great Lakes Naval Training Center 
in 1974.  He remarked that he had surgery at the Great Lakes 
Naval Hospital, and he had problems breathing normally since that 
time.

A VA treatment record from August 2006 reflects that the Veteran 
had a history of COPD.  It was further noted that the Veteran had 
nasal surgery in 1974, 1976, and 1978.

In March 2007, the Veteran remarked that while on active duty, he 
was hit accidentally when a rifle that had been tossed up came 
down and struck the left side of his nose.  He said that an 
accident report was filled out, and he was taken to the Naval 
Hospital in April 1975.  He said that the accident report is 
missing.  He reiterated in October 2007 that the accident report 
had been misplaced.

The Veteran underwent a computed tomography (CT) scan at a 
private facility in March 2005.  The scan report reflects that 
the visualized portion of the sinuses was clear, and the report 
author wrote that it was a normal CT scan of the head.

In June 2007, the Veteran was preparing for a bronchoscopy.  He 
complained of congestion of his chest and nasal passages to a 
private examiner.  The examiner gave a diagnosis of chronic 
bullous emphysema.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for residuals of a septoplasty must be denied.

The Veteran and his representative have asserted that the Veteran 
injured his nose as the result of a rifle drill accident during 
service.  They have both indicated that an accident report was 
completed at the time of the accident in 1975 but is now missing 
from the Veteran's records.  As noted above, the Veteran is 
competent to testify in regard to the onset and continuity of 
symptomatology.  However, in this case, the Veterans assertions, 
while competent, are not credible.  Although the Veteran and his 
representative now state that he injured his nose during rifle 
drill while on active duty, statements made by the Veteran in 
1975 appear to contradict these assertions.  As reviewed above, 
the April 1975 hospitalization report indicates that the Veteran 
denied any history of previous trauma to his nose.  Additionally, 
when the Veteran originally applied for VA benefits in June 1975, 
he merely stated that during service he had problems breathing, 
went to Sick Bay, and was then informed he had an obstruction in 
my nose.  The Board finds the April 1975 hospitalization report 
and June 1975 claim to be credible, as they were created at or 
near the time of the actual septoplasty.  It is reasonable to 
assume that if the Veteran actually injured his nose in a rifle 
accident, he would have informed the physicians at the hospital 
of that fact when he sought treatment in 1975.  However, the 
physician's April 1975 record specifically indicates that the 
Veteran denied experiencing any prior trauma to his nose.  As the 
Veteran's present assertions contradict what he indicated when he 
originally received treatment in April 1975 and first filed his 
claim in June 1975, the Board finds his present assertions to be 
not credible.

The VA and private treatment records following the Veteran's 
active service do not contain diagnoses of any residuals of a 
septoplasty.  Although the Veteran has been diagnosed with COPD 
and emphysema, neither of these diagnoses involves the septum.  
Although the Veteran complained of congestion in his chest and 
nasal passages to a private examiner in June 2007, the examiner 
did not diagnose any problem with the Veteran's septum.  Thus, in 
this case, the competent medical evidence of record simply does 
not establish that the Veteran has currently diagnosed residuals 
of a septoplasty, and neither the Veteran nor her representative 
has presented, identified, or even alluded to the existence of 
any such evidence.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence establishes that the Veteran does not have 
the claimed disabilities upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for residuals of a 
septoplasty must be denied because the first essential criterion 
for a grant of service connection-evidence of a current 
disability upon which to predicate a grant of service 
connection-has not been met.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for residuals of a septoplasty; 
to this extent, the appeal is granted.

Service connection for residuals of a septoplasty is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


